Appeal by defendant from a judgment of the Supreme Court, Kings County (Grajales, J.), rendered November 28, 1988, convicting him of grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the prosecutor’s cross-examination of him improperly suggested to the jury that the defendant had an obligation to call certain witnesses but failed to do so has not been preserved for our review since the defendant failed to specifically raise this objection in the trial court (see, People v Bynum, 70 NY2d 858; People v Udzinski, 146 AD2d 245). Under the circumstances of this case, we decline to exercise our interest of justice jurisdiction to reach this issue. Kooper, J. P., Eiber, Sullivan and Balletta, JJ., concur.